Name: Commission Regulation (EEC) No 547/80 of 4 March 1980 relaxing the protective measures applicable to imports of preserved mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 60/ 16 Official Journal of the European Communities 5 . 3 . 80 COMMISSION REGULATION (EEC) No 547/80 of 4 March 1980 relaxing the protective measures applicable to imports of preserved mushrooms to relax the protective measures applicable to imports of the products in question by again permitting, on a temporary basis, the import of limited quantities of preserved mushrooms originating in countries which exported in 1977 and 1978 small tonnages to the Community ; whereas provision should also be made for the granting, subject to certain limits, of licences to persons who in 1977 and 1978 did not import the products in question into the Community ; Whereas Regulation (EEC) No 1102/78 should there ­ fore be repealed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 1 102/78 (3 ), as amended by Regulation (EEC) No 1525/79 (4 ), suspended the issue of import licences for preserved mushrooms ; whereas , however, the People's Republic of China and the Republic of Korea were eligible in 1979 for the application of Article 2 ( 1 ) of Regulation (EEC) No 1102/78 ; Whereas Commission Regulation (EEC) No 2908 /79 (5 ) permitted , during January and February 1980 , the import of limited quantities of preserved mushrooms originating in those countries ; Whereas the People 's Republic of China and the Republic of Korea, which are the main suppliers to the Community, are able to ensure that their exports to the Community will not exceed quantities accep ­ table to the Commission ; whereas, therefore, the issue of import licences in respect of preserved mushrooms from those countries should be permitted with effect from 1 March 1980 ; Whereas, in order to avoid deflections of trade concerning products originating in those countries, the production of an export document issued by them or under their responsibility should be required at the time when the import licence is applied for ; whereas the application of the above arrangements should be limited to a period which will allow their effectiveness to be assessed ; Whereas the market situation which led to the adop ­ tion of Regulation (EEC) No 1102/78 is showing a slight improvement ; whereas it is possible , therefore, Article 1 1 . For preserved mushrooms, falling within subheading 20.02 A of the Common Customs Tariff and originating in the People's Republic of China and in the Republic of Korea, the issue of import licences shall be subject to the production , at the time when the application for a licence is lodged, of a document issued by the Government of the exporting country or under its responsibility authorizing the export of a specified quantity of preserved mushrooms. The docu ­ ment must specify the name of the applicant for the licence in the Community as the first consignee . 2 . The document shall be retained by the body issuing the licence . However, where the application for a licence relates to only part of the quantity stated on the document, the issuing body shall state on the document the quantity in respect of which it has been used and , after affixing its stamp thereto, shall return it to the party concerned . Article 2 1 . Without prejudice to the provisions of Regula ­ tion (EEC) No 548 /80 (6), applications for import licences in respect of preserved mushrooms origi ­ nating in countries other than the People's Republic of China and the Republic of Korea shall be granted under the conditions laid down in this Article . (') OJ No L 73 , 21 . 3 . 1977 , p. 1 . ( 2 ) OJ No L 341 , 31 . 12 . 1979 , p. 1 . 3 ) OJ No L 139 , 26 . 5 . 1978 , p. 26 . ( 4 ) O ) No L 185 , 21 . 7 . l l&gt; 79 , p . 23 . ( 5 ) OJ No L 326 , 22 . 12 . 1979 , p . 28 (6) See page 18 of this Official Journal . 5 . 3 . 80 Official Journal of the European Communities No L 60/ 17 2. Applications for licences shall be granted up to a limit of 10 % of the total quantities imported in 1977 and 1978 from each of the countries covered by this Article by each party concerned in the Member State in which the import licence is applied for . Proof relating to the quantities imported in 1977 and 1978 shall be furnished at the time when the applica ­ tion for the licence is lodged by the production of the customs documents for release into free circulation . 3 . Where applications for licences are made by persons who in 1977 and 1978 did not import the product in question from countries covered by this Article, all such applications shall be granted in each Member State up to a limit of 10 % of the quantities of products in respect of which import licences may be issued in the Member State in question pursuant to paragraph 2 . Article 3 Article 3a (2) of Regulation (EEC) No 2104/75 ( ¢) shall not apply. Article 4 Regulation (EEC) No 1102/78 is hereby repealed . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply until 15 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 214, 12 . 8 . 1975, p. 20 .